—In a matrimonial action in which the parties were divorced by judgment dated May 13, 1996, the defendant former husband appeals and the plaintiff former wife cross-appeals from a decision of the Supreme Court, Westchester County (Lefkowitz, J.), entered February 26, 1999.
Ordered that the appeal and cross appeal are dismissed, without costs or disbursements.
No appeal or cross appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509). In any event, the cross appeal was not timely perfected in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.